Exhibit 10.59

LOGO [g13446g39s83.jpg]

CAREFUSION CORPORATION

NONQUALIFIED STOCK OPTION AGREEMENT

On [date of grant] (the “Grant Date”), CareFusion Corporation, a Delaware
corporation (the “Company”), has awarded to [employee name] (“Awardee”), an
option (the “Option”) to purchase [# of shares] shares of common stock, par
value $0.01 per share, of the Company (the “Shares”) for a price of [$X.XX] per
share. The Option has been granted under the CareFusion Corporation 2009
Long-Term Incentive Plan (the “Plan”), and will include and be subject to all
provisions of the Plan, which are incorporated herein by reference, and will be
subject to the provisions of this Nonqualified Stock Option Agreement (this
“Agreement”). Capitalized terms used in this Agreement which are not
specifically defined will have the meanings ascribed to such terms in the Plan.
[CLIFF ALTERNATIVE: This Option shall vest and become exercisable on the
[            ] anniversary of the Grant Date (the “Vesting Date”), subject to
the provisions of this Agreement, including those relating to the Awardee’s
continued employment with the Company and its Affiliates (collectively, the
“CareFusion Group”).] [INSTALLMENT ALTERNATIVE: This Option shall vest and
become exercisable in [            ] installments, which shall be as nearly
equal as possible, on the first [            ] anniversaries of the Grant Date
(each a “Vesting Date” with respect to the portion of the Option scheduled to
vest on such date), subject in each case to the provisions of this Agreement,
including those relating to the Awardee’s continued employment with the Company
and its Affiliates (collectively, the “CareFusion Group”).] This Option shall
expire on [expiration date] (the “Grant Expiration Date”). In the event of a
Change of Control prior to Awardee’s Termination of Employment, the Option shall
vest in full and be fully exerciseable as discussed in Section 3(c) of this
Agreement.

1. Method of Exercise and Payment of Price.

(a) Method of Exercise. At any time when all or a portion of the Option is
exercisable under the Plan and this Agreement, some or all of the exercisable
portion of the Option may be exercised from time to time by written notice to
the Company, or such other method of exercise as may be specified by the
Company, including without limitation, exercise by electronic means on the web
site of the Company’s third-party equity plan administrator, which will:

(i) state the number of whole Shares with respect to which the Option is being
exercised; and

(ii) if the Option is being exercised by anyone other than Awardee, if not
already provided, be accompanied by proof satisfactory to counsel for the
Company of the right of such person or persons to exercise the Option under the
Plan and all Applicable Laws and regulations.

(b) Payment of Price. The full exercise price for the portion of the Option
being exercised shall be paid to the Company as provided below:

(i) in cash;

(ii) by check or wire transfer (denominated in U.S. Dollars);



--------------------------------------------------------------------------------

(iii) subject to any conditions or limitations established by the Administrator,
other Shares which (A) in the case of Shares acquired from the Company (whether
upon the exercise of an Option or otherwise), have been owned by the Participant
for more than six months on the date of surrender (unless this condition is
waived by the Administrator), and (B) have a Fair Market Value on the date of
surrender equal to or greater than the aggregate exercise price of the Shares as
to which said Option shall be exercised (it being agreed that the excess of the
Fair Market Value over the aggregate exercise price shall be refunded to the
Awardee, with any fractional Share being repaid in cash);

(iv) consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Administrator; or

(v) any combination of the foregoing methods of payment.

2. Transferability. The Option shall be transferable (I) at Awardee’s death, by
Awardee by will or pursuant to the laws of descent and distribution, and (II) by
Awardee during Awardee’s lifetime, without payment of consideration, to (a) the
spouse, former spouse, parents, stepparents, grandparents, parents-in-law,
siblings, siblings-in-law, children, stepchildren, children-in-law,
grandchildren, nieces or nephews of Awardee, or any other persons sharing
Awardee’s household (other than tenants or employees) (collectively, “Family
Members”), (b) a trust or trusts for the primary benefit of Awardee or such
Family Members, (c) a foundation in which Awardee or such Family Members control
the management of assets, or (d) a partnership in which Awardee or such Family
Members are the majority or controlling partners; provided, however, that
subsequent transfers of the transferred Option shall be prohibited, except
(X) if the transferee is an individual, at the transferee’s death by the
transferee by will or pursuant to the laws of descent and distribution, and
(Y) without payment of consideration to the individuals or entities listed in
subparagraphs II(a), (b) or (c), above, with respect to the original Awardee.
The Administrator may, in its discretion, permit transfers to other persons and
entities as permitted by the Plan. Neither a transfer under a domestic relations
order in settlement of marital property rights nor a transfer to an entity in
which more than 50% of the voting interests are owned by Awardee or Family
Members in exchange for an interest in that entity shall be considered to be a
transfer for consideration. Within 10 days of any transfer, Awardee shall notify
the Compensation and Benefits department of the Company in writing of the
transfer. Following transfer, the Option shall continue to be subject to the
same terms and conditions as were applicable immediately prior to transfer and,
except as otherwise provided in the Plan or this Agreement, references to the
original Awardee shall be deemed to refer to the transferee. The events of a
Termination of Employment of Awardee provided in Paragraph 3 hereof shall
continue to be applied with respect to the original Awardee, following which the
Option shall be exercisable by the transferee only to the extent, and for the
periods, specified in Paragraph 3. The Company shall have no obligation to
notify any transferee of Awardee’s Termination of Employment with the CareFusion
Group for any reason. The conduct prohibited of Awardee in Paragraphs 5 and 6
hereof shall continue to be prohibited of Awardee following transfer to the same
extent as immediately prior to transfer and the Option (or its economic value,
as applicable) shall be subject to forfeiture by the transferee and recoupment
from Awardee to the same extent as would have been the case of Awardee had the
Option not been transferred. Awardee shall remain subject to the recoupment
provisions of Paragraphs 5 and 6 of this Agreement and tax withholding
provisions of Section 29 of the Plan following transfer of the Option.

 

2



--------------------------------------------------------------------------------

3. Termination of Employment; Retirement.

(a) Termination of Employment by Reason of Death or Disability. If a Termination
of Employment of Awardee occurs by reason of death or Disability prior to the
vesting in full of the Option, but at least six (6) months from the Grant Date,
then any unvested portion of the Option shall vest upon and become exercisable
in full from and after such death or Disability. The Option may thereafter be
exercised by the Awardee, any transferee of Awardee, if applicable, or by the
legal representative of the estate or by the legatee of Awardee under the will
of Awardee from the date of such death or Disability until the Grant Expiration
Date.

(b) Retirement. If, prior to the vesting in full of the Option, but at least six
(6) months from the Grant Date, Awardee becomes Retirement Eligible, then any
unvested portion of the Option shall vest upon Awardee’s becoming Retirement
Eligible. An Option that vests upon Awardee’s becoming Retirement Eligible shall
become exercisable by Awardee (or any transferee, if applicable) [on the
applicable Vesting Date(s) in the portions set forth on the vesting schedule
provided in the preamble to this Agreement, and such portions of the vested
Option that become exercisable shall remain exercisable until the Grant
Expiration Date] 1. If Awardee dies after becoming Retirement Eligible, but
before the Grant Expiration Date, the Option may be exercised by any transferee
of the Option, if applicable, or by the legal representative of the estate or by
the legatee of Awardee under the will of Awardee from and after such death until
the Grant Expiration Date. For purposes of this Agreement and this Award under
the Plan, “Retirement Eligible” shall mean Awardee’s (i) attaining age
fifty-five (55), and (i) having at least ten (10) years of continuous service
with the Company or Cardinal Health, Inc. and their Affiliates, including
service with an Affiliate of the Company or Cardinal Health, Inc. prior to the
time that such Affiliate became an Affiliate of the Company or Cardinal Health,
Inc. For purposes of the age and/or service requirement, the Administrator may,
in its discretion, credit a Participant with additional age and/or years of
service.

(c) Other Termination of Employment. If a Termination of Employment of Awardee
occurs by any reason other than Awardee’s death, becoming Retirement Eligible or
Disability (each at least six (6) months from Grant Date), any unexercised
portion of the Option which has not vested on such date of Termination of
Employment will automatically be forfeited. Awardee (or any transferee, if
applicable) will have 90 days from the date of Termination of Employment or
until the Grant Expiration Date, whichever period is shorter, to exercise any
portion of the Option that is vested and exercisable on the date of Termination
of Employment; provided, however, that if the Termination of Employment was a
Termination for Cause, as determined by the Administrator, the Option shall be
immediately canceled by the Administrator (whether then held by Awardee or any
transferee); provided, further, that in the event of an Awardee’s Termination of
Employment within two (2) years after a Change of Control for

 

 

1

This assumes installment vesting. For cliff vesting, use: “on the Vesting Date,
and such Option shall remain exercisable until the Grant Expiration Date.”

 

3



--------------------------------------------------------------------------------

any reason other than because of the Awardee’s death, becoming Retirement
Eligible, Disability or Termination for Cause, this Option shall, following such
Termination of Employment, remain exercisable until the earlier of the third
anniversary of such Termination of Employment or the expiration of its original
term.

4. Restrictions on Exercise. The Option is subject to all restrictions in this
Agreement and/or in the Plan. As a condition of any exercise of the Option, the
Company may require Awardee or his or her transferee or successor to make any
representation and warranty to comply with any applicable law or regulation or
to confirm any factual matters (including Awardee’s compliance with the terms of
Paragraphs 5 and 6 of this Agreement or any employment or severance agreement
between the CareFusion Group and Awardee) reasonably requested by the Company.
The Option shall not be exercisable if such exercise would involve a violation
of any Applicable Law.

5. Triggering Conduct/Competitor Triggering Conduct. As used in this Agreement,
“Triggering Conduct” shall include the following: disclosing or using in any
capacity other than as necessary in the performance of duties assigned by the
CareFusion Group any confidential information, trade secrets or other business
sensitive information or material concerning the CareFusion Group; violation of
Company policies, including but not limited to conduct which would constitute a
breach of any certificate of compliance or similar attestation/certification
signed by Awardee; directly or indirectly employing, contacting concerning
employment, or participating in any way in the recruitment for employment of
(whether as an employee, officer, director, agent, consultant or independent
contractor), any person who was or is an employee, representative, officer or
director of the CareFusion Group at any time within the 12 months prior to
Awardee’s Termination of Employment; any action by Awardee and/or his or her
representatives that either does or could reasonably be expected to undermine,
diminish or otherwise damage the relationship between the CareFusion Group and
any of its customers, potential customers, vendors and/or suppliers that were
known to Awardee; and breaching any provision of any employment or severance
agreement with a member of the CareFusion Group. As used in this Agreement,
“Competitor Triggering Conduct” shall include, either during Awardee’s
employment or within one year following Awardee’s Termination of Employment,
accepting employment with, or serving as a consultant or advisor or in any other
capacity to, an entity that is in competition with the business conducted by any
member of the CareFusion Group (a “Competitor”), including, but not limited to,
employment or another business relationship with any Competitor if Awardee has
been introduced to trade secrets, confidential information or business sensitive
information during Awardee’s employment with the CareFusion Group and such
information would aid the Competitor because the threat of disclosure of such
information is so great that, for purposes of this Agreement, it must be assumed
that such disclosure would occur.

6. Special Forfeiture/Repayment Rules. For so long as Awardee continues as an
employee with the CareFusion Group and for three years following Termination of
Employment regardless of the reason, Awardee agrees not to engage in Triggering
Conduct. If Awardee engages in Triggering Conduct during the time period set
forth in the preceding sentence or in Competitor Triggering Conduct during the
time period referenced in the definition of “Competitor Triggering Conduct” set
forth in Paragraph 5 above, then:

(a) the Option (or any part thereof that has not been exercised) shall
immediately and automatically terminate, be forfeited, and shall cease to be
exercisable at any time; and

 

4



--------------------------------------------------------------------------------

(b) Awardee shall, within 30 days following written notice from the Company, pay
the to Company an amount equal to (x) the gross option gain realized or obtained
by Awardee or any transferee resulting from the exercise of such Option,
measured at the date of exercise (i.e., the difference between the market value
of the Shares underlying the Option on the exercise date and the exercise price
paid for such Shares underlying the Option), with respect to any portion of the
Option that has already been exercised at any time within three years prior to
the Triggering Conduct (the “Look-Back Period”), (y) minus $1.00. If Awardee
engages only in Competitor Triggering Conduct, then the Look-Back Period shall
be shortened to exclude any period more than one year prior to Awardee’s
Termination of Employment, but including any period between the time of
Termination of Employment and engagement in Competitor Triggering Conduct.
Awardee may be released from Awardee’s obligations under this Paragraph 6 if and
only if the Administrator (or its duly appointed designee) authorizes, in
writing and in its sole discretion, such release. Nothing in this Paragraph 6
constitutes a so-called “noncompete” covenant. This Paragraph 6 does, however,
prohibit certain conduct while Awardee is associated with the CareFusion Group
and thereafter and does provide for the forfeiture or repayment of the benefits
granted by this Agreement under certain circumstances, including, but not
limited to, Awardee’s acceptance of employment with a Competitor. Awardee agrees
to provide the Company with at least 10 days written notice prior to directly or
indirectly accepting employment with or serving as a consultant or advisor or in
any other capacity to a Competitor, and further agrees to inform any such new
employer, before accepting employment, of the terms of this Paragraph 6 and
Awardee’s continuing obligations contained herein. No provisions of this
Agreement shall diminish, negate or otherwise impact any separate noncompete or
other Agreement to which Awardee may be a party, including, but not limited to,
any certificate of compliance or similar attestation/certification signed by
Awardee; provided, however, that to the extent that any provisions contained in
any other Agreement are inconsistent in any manner with the restrictions and
covenants of Awardee contained in this Agreement, the provisions of this
Agreement shall take precedence and such other inconsistent provisions shall be
null and void. Awardee acknowledges and agrees that the restrictions contained
in this Agreement are being made for the benefit of the Company in consideration
of Awardee’s receipt of the Option, in consideration of employment, in
consideration of exposing Awardee to the Company’s business operations and
confidential information, and for other good and valuable consideration, the
adequacy of which consideration is hereby expressly confirmed. Awardee further
acknowledges that the receipt of the Option and execution of this Agreement are
voluntary actions on the part of Awardee and that the Company is unwilling to
provide the Option to Awardee without including the restrictions and covenants
of Awardee contained in this Agreement. Further, the parties agree and
acknowledge that the provisions contained in Paragraphs 5 and 6 are ancillary
to, or part of, an otherwise enforceable agreement at the time the agreement is
made.

7. Right of Set-Off. By accepting this Option, Awardee consents to a deduction
from, and set-off against, any amounts owed to Awardee that are not treated as
“non-qualified deferred compensation” under Section 409A of the Code by any
member of the

 

5



--------------------------------------------------------------------------------

CareFusion Group from time to time (including, but not limited to, amounts owed
to Awardee as wages, severance payments or other fringe benefits) to the extent
of the amounts owed to the CareFusion Group by Awardee under this Agreement.

8. Withholding Tax.

(a) Generally. Awardee is liable and responsible for all taxes owed in
connection with the exercise of the Option, regardless of any action the Company
takes with respect to any tax withholding obligations that arise in connection
with the Option. The Company does not make any representation or undertaking
regarding the tax treatment or the treatment of any tax withholding in
connection with the exercise of the Option. The Company does not commit and is
under no obligation to structure the Option or the exercise of the Option to
reduce or eliminate Awardee’s tax liability.

(b) Payment of Withholding Taxes. Concurrently with the payment of the exercise
price pursuant to Paragraph 1 hereof, Awardee is required to arrange for the
satisfaction of the minimum amount of any domestic or foreign tax withholding
obligation, whether national, federal, state or local, including any employment
tax obligation (the “Tax Withholding Obligation”) in a manner acceptable to the
Company, including withholding such amounts in cash from the Awardee’s wages or
other payments due to the Awardee at any time, or, in lieu thereof, to retain,
or sell without notice, a number of Shares sufficient to cover the Tax
Withholding Obligation. The value of any Shares retained for such purposes shall
be based on the Fair Market Value, as the term is defined in the Plan, of the
Shares on the date of exercise of the Option. To the extent that the Company or
its Affiliate withholds any amounts in Shares to cover the Tax Withholding
Obligation, it will do so at the minimum statutory rate. Should the Company or
the Affiliate withhold any amounts in cash or retains any Shares in excess of
Awardee’s actual Tax Withholding Obligation, the Company and/or Awardee’s
employer will refund the excess amount to the Awardee, with any fractional Share
being repaid in cash, within a reasonable period and without any interest. The
Awardee authorizes the Company or the Affiliate, or their agents (including,
without limitations, any broker or bank) to withhold cash or Shares as
appropriate. Awardee agrees to pay the Company and/or the Affiliate employing
Awardee any amount of the Tax Withholding Obligation that is not satisfied by
the means described herein.

If any of the foregoing methods of collection are not allowed under Applicable
Law or if Awardee fails to comply with his or her obligations in connection with
the Tax Withholding Obligation as described in this section, the Company may
refuse to honor the exercise and refuse to deliver the Shares.

Awardee is liable and responsible for all taxes and social security owed in
connection with the Option, regardless of any action the Company takes with
respect to any Tax Withholding Obligations that arise in connection with the
Option. The Company does not make any representation or undertaking regarding
the tax and social security treatment or the treatment of any withholding in
connection with the exercise of the Option. The Company does not commit and is
under no obligation to structure the Option or the exercise of the Option to
reduce or eliminate Awardee’s tax liability.

 

6



--------------------------------------------------------------------------------

9. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement shall be governed by the laws of the State of Delaware, without regard
to principles of conflicts of law, except to the extent superceded by the laws
of the United States of America. The parties agree and acknowledge that the laws
of the State of Delaware bear a substantial relationship to the parties and/or
this Agreement and that the Option and benefits granted herein would not be
granted without the governance of this Agreement by the laws of the State of
Delaware. In addition, all legal actions or proceedings relating to this
Agreement shall be brought exclusively in state or federal courts located in the
State of Delaware and the parties executing this Agreement hereby consent to the
personal jurisdiction of such courts. Awardee acknowledges that the covenants
contained in Paragraphs 5 and 6 of this Agreement are reasonable in nature, are
fundamental for the protection of the Company’s legitimate business and
proprietary interests, and do not adversely affect Awardee’s ability to earn a
living in any capacity that does not violate such covenants. The parties further
agree that in the event of any violation by Awardee of any such covenants, the
Company will suffer immediate and irreparable injury for which there is no
adequate remedy at law. In the event of any violation or attempted violations of
the restrictions and covenants of Awardee contained in this Agreement, the
CareFusion Group shall be entitled to specific performance and injunctive relief
or other equitable relief, including the issuance ex parte of a temporary
restraining order, without any showing of irreparable harm or damage, such
irreparable harm being acknowledged and admitted by Awardee, and Awardee hereby
waives any requirement for the securing or posting of any bond in connection
with such remedy, without prejudice to any other rights and remedies afforded
the CareFusion Group hereunder or by law. In the event that it becomes necessary
for the CareFusion Group to institute legal proceedings under this Agreement,
Awardee shall be responsible to the Company for all costs and reasonable legal
fees incurred by the Company with regard to such proceedings. Any provision of
this Agreement which is determined by a court of competent jurisdiction to be
invalid or unenforceable should be construed or limited in a manner that is
valid and enforceable and that comes closest to the business objectives intended
by such provision, without invalidating or rendering unenforceable the remaining
provisions of this Agreement.

10. Action by the Administrator. The parties agree that the interpretation of
this Agreement shall rest exclusively and completely within the sole discretion
of the Administrator. The parties agree to be bound by the decisions of the
Administrator with regard to the interpretation of this Agreement and with
regard to any and all matters set forth in this Agreement. The Administrator may
delegate its functions under this Agreement to an officer of the CareFusion
Group designated by the Administrator (hereinafter the “designee”). In
fulfilling its responsibilities hereunder, the Administrator or its designee may
rely upon documents, written statements of the parties or such other material as
the Administrator or its designee deems appropriate. The parties agree that
there is no right to be heard or to appear before the Administrator or its
designee and that any decision of the Administrator or its designee relating to
this Agreement, including without limitation whether particular conduct
constitutes Triggering Conduct or Competitor Triggering Conduct, shall be final
and binding unless such decision is arbitrary and capricious.

11. Prompt Acceptance of Agreement. The Option grant evidenced by this Agreement
shall, at the discretion of the Administrator, be forfeited if this Agreement is
not manually executed and returned to the Company, or electronically executed by

 

7



--------------------------------------------------------------------------------

Awardee by indicating Awardee’s acceptance of this Agreement in accordance with
the acceptance procedures set forth on the Company’s third-party equity plan
administrator’s web site, within 90 days of the Grant Date.

12. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Option grant under and participation in the Plan or future options that may be
granted under the Plan by electronic means. Awardee hereby consents to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company, including the acceptance of
option grants and the execution of option Agreements through electronic
signature.

13. Notices. All notices, requests, consents and other communications required
or provided under this Agreement to be delivered by Awardee to the Company will
be in writing and will be deemed sufficient if delivered by hand, facsimile,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and will be effective upon delivery to the
Company at the address set forth below:

CareFusion Corporation

3750 Torrey View Court

San Diego, CA 92130

Attention: General Counsel

Facsimile: 858-617-2300

All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Awardee.

14. Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment Agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Human Resources and Compensation
Committee or the Board of Directors or that was approved in writing by an
officer of the Company pursuant to delegated authority of the Human Resources
and Compensation Committee provides for greater benefits to Awardee with respect
to (i) vesting of the Option on Termination of Employment by reason of specified
events or (ii) exercisability of the Option following Termination of Employment,
than provided in this Agreement or in the Plan, then the terms of such
Employment Arrangement with respect to vesting of the Option on Termination of
Employment by reason of such specified events or exercisability of the Option
following Termination of Employment shall supersede the terms hereof to the
extent permitted by the terms of the Plan.

 

CAREFUSION CORPORATION

By:

 

 

Its:

 

 

 

8



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

Awardee hereby: (a) acknowledges receiving a copy of the Plan, which has either
been previously delivered or is provided with this Agreement, and represents
that he or she is familiar with and understands all provisions of the Plan and
this Agreement; (b) voluntarily and knowingly accepts this Agreement and the
Option granted to him or her under this Agreement subject to all provisions of
the Plan and this Agreement, including the provisions in the Agreement regarding
“Triggering Conduct/Competitor Triggering Conduct” and “Special
Forfeiture/Repayment Rules” set forth in Paragraphs 5 and 6 above;
(c) acknowledges previously accepting, and voluntarily and knowingly accepts,
the terms of the equity awards of the Company and/or Cardinal Health, Inc. that
Awardee received in connection with the spin-off of the Company from Cardinal
Health, Inc., subject to all the provisions of the applicable equity incentive
plan(s) under which the award(s) was granted; and (d) represents that he or she
understands that the acceptance of this Agreement through an on-line or
electronic system, if applicable, carries the same legal significance as if he
or she manually signed the Agreement. Awardee further acknowledges receiving a
copy of the Company’s most recent annual report to stockholders and other
communications routinely distributed to the Company’s stockholders and a copy of
the Plan Prospectus dated [date of Plan Prospectus] pertaining to the Plan.

 

 

Awardee’s Signature

 

Date

 

9